1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC. and FIDELITY
     NATIONAL TITLE INSURANCE COMPANY
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                               UNITED STATES DISTRICT COURT
17                                         DISTRICT OF NEVADA
18     WELLS FARGO BANK, N.A.,                          Case No.: 2:20-CV-02155-RFB-BNW
19                            Plaintiff,                STIPULATION AND ORDER TO
                                                        EXTEND TIME TO TIME TO REPLY
20                    vs.                               IN SUPPORT OF MOTIONS TO
                                                        DISMISS AND TO OPPOSE
21     FIDELITY NATIONAL TITLE GROUP,                   COUNTERMOTION FOR SUMMARY
       INC. et al.,                                     JUDGMENT (ECF Nos. 20, 21, and 42)
22
                              Defendants.              SECOND REQUEST
23

24
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”) and Fidelity
25
     National Title Insurance Company (“Fidelity”) (collectively, “Defendants”) and plaintiff Wells
26
     Fargo Bank, N.A. (“Wells Fargo”), by and through their respective attorneys of record, which
27
     hereby agree and stipulate as follows:
28

                                           1
     STIPULATION AND ORDER EXTENDING TIME TO REPLY IN SUPPORT OF MOTIONS TO DISMISS
1           1.      On November 23, 2020, Wells Fargo filed its complaint in the Eighth Judicial
2    District Court for the State of Nevada;
3           2.      On November 23, 2020, Fidelity removed the instant case to the United States
4    District Court for the State of Nevada (ECF No. 1);
5           3.      On January 25, 2021, FNTG and Fidelity moved to dismiss Wells Fargo’s
6    complaint. (ECF Nos. 20, 21);
7           4.      On May 10, 2021, Wells Fargo filed its opposition to FNTG’s motion to dismiss
8    (ECF No. 40) and Fidelity’s motion to dismiss (ECF No. 41) Wells Fargo also filed a
9    countermotion for partial summary judgment in response to Fidelity’s motion to dismiss. (ECF
10   No. 42);
11          5.      On May 19, 2021, the Court granted the Parties stipulation to continue Defendants’
12   deadline to file their reply memoranda to Monday, May 31, 2021, so that it would coincide with
13   Fidelity’s deadline to oppose Wells Fargo’s countermotion. (ECF No. 45);
14          6.      Defendants are requesting a further two-week extension of their deadline to file
15   their respective replies supporting their motions to dismiss (ECF Nos. 20 and 21), as well as their
16   opposition to the countermotion (ECF No. 42), through and including June 14, 2021, to afford
17   Defendants’ counsel additional time to review and respond to Wells Fargo’s various contentions.
18          7.      Counsel for Wells Fargo does not oppose the requested extension;
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                           2
     STIPULATION AND ORDER EXTENDING TIME TO REPLY IN SUPPORT OF MOTIONS TO DISMISS
1           8.      This is the second request for an extension made by counsel for Defendants, which
2    is made in good faith and not for the purposes of delay.
3           IT IS SO STIPULATED that Defendants deadline to file their respective replies in
4    support of their motions to dismiss (ECF Nos. 20 and 21), as well as their deadline to oppose
5    Wells Fargo’s countermotion for partial summary judgment (ECF No. 42), are hereby extended
6    through and including June 14, 2021.
7    Dated: May 24, 2021                           SINCLAIR BRAUN LLP
8

9                                                  By:     /s/-Kevin S. Sinclair
                                                         KEVIN S. SINCLAIR
10                                                       Attorneys for Defendants
                                                         FIDELITY NATIONAL TITLE GROUP,
11                                                       INC. and FIDELITY NATIONAL TITLE
                                                         INSURANCE COMPANY
12
     Dated: May 24, 2021                           WRIGHT, FINLAY & ZAK, LLP
13

14
                                                   By:    /s/-Christina V. Miller
15
                                                         CHRISTINA V. MILLER
                                                         Attorneys for Plaintiff
16
                                                         WELLS FARGO BANK, N.A.
17
     IT IS SO ORDERED.
18
            Dated this _____
                        28th day of _____________,
                                      May          2021.
19
                                                   __________________________________________
20                                                 RICHARD F. BOULWARE
                                                   UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28

                                           3
     STIPULATION AND ORDER EXTENDING TIME TO REPLY IN SUPPORT OF MOTIONS TO DISMISS
